          Case 1:17-cr-00251-PGG Document 332
                                          331 Filed 03/11/21
                                                    03/10/21 Page 1 of 2




                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                     March 10, 2021

By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                             Re: United States v. Amaury Modesto
                                         17 Cr 251 (PGG)

Dear Judge Gardephe:

         I write requesting that the Court modify the terms and conditions of Mr. Modesto’s

Supervised Release; specifically permitting him to travel freely to New Jersey to visit his brother

and family as well as to Connecticut so that he can accompany his wife to visit her family.

        I have spoken with his Probation Officer Florence Duggan and Probation does not object

to this proposed modification. I have communicated with AUSA Jilan Kamal and the

Government “defers to Probation.”

        Probation Officer Duggan has informed me that based upon Mr. Modesto’s low risk

assessment, continued compliance, and progress while on Supervise Release, that he will

imminently be transferred to a low intensity supervision. Mr. Modesto remains employed on a

full-time basis and was recently promoted to a manager position. He is no longer on home

detention.




                                                 1
         Case 1:17-cr-00251-PGG Document 332
                                         331 Filed 03/11/21
                                                   03/10/21 Page 2 of 2




       If the foregoing request meets with Your Honor’s approval, then I respectfully request

that you “So Order” this letter.

          Thank you for your consideration and attention to this matter.



                                                           Respectfully submitted,


                                                           Daniel S. Parker
                                                           Parker and Carmody, LLP
                                                           30 East 33rd Street
                                                           6th Floor
                                                           New York, NY 10016
                                                           Cell: 917-670-7622
                                                           DanielParker@aol.com

Cc: AUSA J. Kamal (by email)
    PO F. Duggan (by email)




                                                     March 11, 2021




                                               2
